408 F.2d 4
IOWA NATIONAL MUTUAL INSURANCE COMPANY, Appellant,v.Gerald Minor McGHEE et al., Appellee.
No. 12870.
United States Court of Appeals Fourth Circuit.
Argued Feb. 7, 1969.Decided March 4, 1969.

Ernest G. Garrett, Jr., Richmond, Va.  (George M. Trible, III, and May, Garrett, Miller & Newman, Richmond, Va., on brief) for appellant.
Frank O. Meade, Danville, Va.  (Meade, Tate & Meade, Danville, Va., on brief) for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
This is a declaratory judgment action in which Iowa National Mutual Insurance Company seeks relief from liability under its automobile liability insurance policy issued and delivered to Gerald McGhee under Virginia's Assigned Risk Plan.


2
Iowa's policy specifically described and covered McGhee's Ford coupe as the sole insured vehicle.  While the policy was in force McGhee purchased a 1961 Oldsmobile, transferred the license from the Ford to the Oldsmobile and, although retaining ownership and possession of the Ford which was parked on his premises, drove only the Oldsmobile until it was involved and damaged in an accident.


3
The question here is whether the Oldsmobile was a replacement vehicle for the Ford and qualified for liability coverage under Iowa's policy which provides, in effect, that a newly acquired automobile is covered if it replaces an automobile then covered by the policy and owned by the insured.  Iowa was not notified of the acquisition of the Oldsmobile but it is agreed that the policy did not require the giving of such notice before coverage would attach to the Oldsmobile if, in fact, it replaced the Ford.


4
The district court found and concluded that the Oldsmobile was a newly acquired automobile which replaced the Ford within the provisions of the Iowa policy; that the Ford was both mechanically and legally 'inoperable'; that there was no double liability coverage; and that only the Oldsmobile was covered under the policy at the time of the accident.1


5
Upon our examination of the record we find no reversible error.  Therefore the judgment below will be


6
Affirmed.



1
 Iowa National Mutual Insurance Company v. McGhee, 292 F. Supp. 176 (W.D.Va.1968)